Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Per the Request for Continued Examination filed 7 March 2022, the Amendment filed 21 January 2022 has been entered. Claims 1-20 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Final Office Action mailed 14 December 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification should be amended to provide an antecedent basis for the ‘longitudinal axis’ of the hook as recited in claims 1, 13, and 15. The examiner suggests describing the longitudinal axis of the hook with a reference character and also adding the longitudinal axis to at least one of the figures of the present drawings. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 4,581,822 to Fujimura.
Regarding claim 15, Fujimura discloses a releasable attachment comb 34 (see Figs. 15-17) for use with a hair cutting appliance (‘for use with a hair cutting appliance’ is an intended use of the claimed comb; no hair cutting appliance is claimed and therefore Fujimura need not disclose any features of the hair cutting appliance; the comb of Fujimura is ‘for use with a  hair cutting appliance’ due to having an opening at a right end relative to Figs. 16 and 17 to receive a hair cutting appliance), the hair cutting appliance including a housing and a blade set configured to pivotably move during a shaving mode with respect to the housing and be in a locking orientation during a hair trimming mode (no hair cutting appliance is claimed and therefore Fujimura need not disclose any features of the unclaimed hair cutting appliance), the releasable attachment comb 34 comprising: 
a supporting frame (include side walls 36; see Fig. 16), 
a mount 43 having a hook 42, the hook 42 being rotatably attached to the supporting frame (compare the different rotational positions of the hook 42 in Figs. 16 and 17; see also col. 7, lines 49-56), and the hook 42 having a longitudinal axis (the axis extending in a left-right direction along the plane of the page through the shaft 46 relative to Fig. 17), and 
a mounting pivot 46, the hook 42 being pivotably attached to the supporting frame by the mounting pivot 46 (compare Figs. 16 and 17), and the hook 42 being rotatably movable between an engagement position for engaging the housing of the hair cutting appliance (this position is shown in Fig. 16) and a disengagement position for disengaging from the housing (this position is shown in Fig. 17),
wherein the mounting pivot 46 is located at the longitudinal axis (as explained above, the longitudinal axis extending in a left-right direction along the plane of the page relative to Fig. 17 and passes through the pivot 46).
claim 16, Fujimura discloses that the hook 42 is a resilient snap-on hook 42 (compare Figs. 16 and 17; see also col. 7, lines 56-62), wherein the resilient snap-on hook 42 is configured to engage a mounting contour at the housing (see Fig. 16, where this feature is met because the hook 42 includes a tip that extends inward of the inner side of the sidewall 36), wherein the resilient snap-on hook 42 biases against the mounting contour when mounted to the hair cutting appliance (see Fig. 16; note, of course, that this recitation will depend on the particular geometry of the mounting contour, which is not claimed), wherein the resilient snap-on hook 42 is configured to apply an alignment force to the housing when mounted to the hair cutting appliance (see the angled surface on the left end of the downward-extending tip of the hook 42 relative to Fig. 16 – this angled surface causes the hook to be ‘configured to apply an alignment force’ because this surface can abut a mounting contour and be urged by the resilient lug 48 to provide the alignment force when the angled surface contacts the mounting contour), wherein the releasable attachment comb 34 comprises an orientation determiner 35 configured to engage the blade set and to define the locking orientation of the blade set and fix the blade set in the locking orientation in the hair trimming mode when the releasable attachment comb 34 is mounted to the housing (see col. 7, lines 29-32 – note that no hair cutting appliance is claimed, so Fujimura need not disclose that blade set that is fixed in the locking orientation; nonetheless, the orientation determiner 35 of Fujimura defines a locking orientation due to the geometry of its blade facing side relative to Fig. 15, and the orientation determiner 35 is configured to fix the blade set in the locking orientation when the hair cutting appliance has a blade set that abuts the orientation determiner when the appliance is installed in place of the illustrated appliance in Fig. 15), wherein the alignment force urges the orientation determiner 35 into engagement with the blade set (the alignment force urges the comb 34 to the right relative to Fig. 16, which causes the orientation determiner 35 to abut the blade set; note, yet again, that this limitation depends on the particular hair cutting appliance with which the comb 34 is used), and wherein the blade set is urged into the locked orientation (when 
Regarding claim 17, Fujimura discloses at least one spacing guard 38 configured to space the blade set from a working surface when in operation (see Fig. 16; the guard is ‘configured’ as required due to the ability of the guard to be positioned between a blade set and a working surface, such as a user’s skin). 
Regarding claim 18, Fujimura discloses that the at least one spacing guard 38 of the releasable attachment comb 34 is located at a first end of the supporting frame (a left end relative to Fig. 16) and the hook 42 is located at a second end of the supporting frame opposite the first end (a right end relative to Fig. 16).  
Regarding claim 20, Fujimura discloses that the releasable attachment comb 34 comprises an orientation determiner 35 configured to engage the blade set and to define the locking orientation of the blade set and fix the blade set in the locking orientation in the hair trimming mode when the releasable attachment comb 34 is mounted to the housing (see col. 7, lines 29-32 – note that no hair cutting appliance is claimed, so Fujimura need not disclose that blade set that is fixed in the locking orientation; nonetheless, the orientation determiner 35 of Fujimura defines a locking orientation due to the geometry of its blade facing side relative to Fig. 15, and the orientation determiner 35 is configured to fix the blade set in the locking orientation when the hair cutting appliance has a blade set that abuts the orientation determiner when the appliance is installed in place of the illustrated appliance in Fig. 15), and wherein the orientation determiner 35 of the releasable attachment comb 34 is configured to block a swivel of the hair cutting appliance to attain the locking orientation during the hair trimming mode when the releasable attachment comb 34 is mounted to the housing (this feature assumes that the hair cutting appliance, which is not claimed, includes a swivel; regardless, the orientation determiner 35 is ‘configured to block a swivel’ due to the orientation determining being positioned between an .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2004/0006873 A1 to Cutting in view of US Pat. No. 4,581,822 to Fujimura.
Regarding claim 1, Cutting discloses a hair cutting appliance configured to be moved through hair in a moving direction to cut hair (e.g., the appliance of Fig. 3 is configured to be moved to the rightward relative to the illustrated orientation due to including a housing 70 that defines a handle for grasping by a user in order to cut hair using the blade set 40), said hair cutting appliance comprising:
a housing 70;
a blade set 40 configured to pivotably move during a shaving mode with respect to the housing 70 (compare the two positions 1 and 2 of the blade set 40 as shown in Fig. 3; see also paragraph 85; even though the blade set 40 can be retained in two positions via engagement of elements 52 and 53, the blade set is nonetheless configured to pivotably move during a shaving mode due to the pivoting structure 41/42 and the fact that the blade set remains engaged to the drive member 89 at all positions; for example, in the midst of a shaving operation a user can press tabs 55 to pivot the blade set 40 as permitted by the disclosure of paragraph 85) and be in a locking orientation during a hair trimming mode (the locking orientation is the orientation of the blade set 40 where the blade set 40 is contacted 
a releasable attachment comb 114 configured to be coupled to the housing 70 in the hair trimming mode (see Fig. 19 and paragraph 87, which describes the ‘releasable’ feature; see also Figs. 21 and 22) and to fix the blade set 40 in the locking orientation during the hair trimming mode (see Fig. 19, noting that an orientation determiner of element 114B of the comb 114 is configured to engage the blade set 40 at least when the blade set 40 is between positions 1 and 2 relative to Fig. 3; as can be seen in view of Figs. 19 and 22, the blade set 40 cannot be pivoted to position 1 when the comb 114 is attached to the housing 70 – i.e., the orientation determiner 114B limits pivoting movement of the blade set 40, and thus fixes the blade set 40 in the locking orientation which orientation is where the blade set 40 is contacted by the comb 114), the releasable attachment comb 114 comprising:
a supporting frame (including elements 114C, 114D, and 114E and a portion of element 114B excluding the orientation determiner that is discussed below in regards to claim 3; see Fig. 22),
a mount 77 attached to the supporting frame (see Fig. 22) and configured to be attached to the housing 70 of the hair cutting appliance (via the mount 77 engaging a recess in the housing 70; see Fig. 23).
	Regarding claim 3, Cutting discloses that the releasable attachment comb 114 comprises an orientation determiner (a portion of element 114B of the comb 114 which underlies the element 114A relative to Fig. 22) configured to engage the blade set 40 (the orientation determiner of element 114B has a downward facing surface that contacts the blade set 40 as can be understood in Fig. 19 – the orientation determiner urges the blade set 40 toward position ‘2’ shown in Fig. 19 if the blade set 40 has an initial position counter-clockwise from that shown in Fig. 19) and to define the locking orientation of the blade set 40 and fix the blade set in the locking orientation in the hair trimming mode when the 
	Regarding claim 4, Cutting discloses a swivel (including elements 41, 42 and 51; see Fig. 4) configured to couple the blade set 40 to the housing 70 of the hair cutting appliance (see Figs. 3, 19, and 20), wherein the orientation determiner of the releasable attachment comb 114 is configured to block the swivel to attain the locking orientation during the hair trimming mode (see Fig. 19, where the orientation determiner blocks the swivel from above by providing a barrier to the swivel on the top side of the swivel; the orientation determiner attains the locking orientation by contacting the blade set 40 and limiting rotation of the blade set 40 toward position ‘1’ shown in Fig. 20).
	Regarding claim 5, Cutting discloses a sliding ramp surface associated with a mounting contour 75 at the housing 70 (see Fig. 3, where the sliding ramp surface is a surface defining a lower half of the contour 75), and Cutting discloses an engagement surface associated with the mounting contour 75 (the engagement surface being an upper half of the contour 75). 
Regarding claim 6, Cutting discloses that the mount 77 is a resilient snap-on mount (see Fig. 22 – as can be understood by comparing the two images in Fig. 20, the mount is resilient to snap into the recess on the housing; see also paragraph 89 describing the comb being molded plastic, which material has resiliency to some degree; see also the modification of Cutting below), wherein the resilient snap-on mount 77 is configured to engage a mounting contour 75 at the housing 70 (see Fig. 19); wherein the resilient snap-on mount 77 is configured to apply an alignment force to the housing when mounted to the hair cutting appliance (the alignment force is a force applied by element 77 to the housing as the comb 114 is slid over the top of the housing; in particular, the mount 77 will produce a force having a downward component when the element 77 begins to engage the contour 75 defined by the housing 70), and wherein the alignment force urges the blade set 40 into the locking orientation (as explained 
Regarding claim 7, Cutting discloses that the releasable attachment comb 114 comprises an orientation determiner (a portion of element 114B of the comb 114 which underlies the element 114A relative to Fig. 22) configured to engage the blade set 40 (the orientation determiner of element 114B has a downward facing surface that contacts the blade set 40 as can be understood in Fig. 19 – the orientation determiner urges the blade set 40 toward position ‘2’ shown in Fig. 19 if the blade set 40 has an initial position counter-clockwise from that shown in Fig. 19)  and to define the locking orientation of the blade set 40 and fix the blade set 40 in the locking orientation in the hair trimming mode when the releasable attachment comb 114 is mounted to the housing (see Fig. 19, noting that the orientation determiner of element 114B is configured to engage the blade set 40 at least when the blade set is between positions 1 and 2 relative to Fig. 3, such that the blade set cannot rotate toward position ‘1’), and wherein the alignment force urges the orientation determiner into engagement with the blade set 40 to attain the locking orientation of the blade set 40 in the hair trimming mode (the alignment force has a downward component as previously explained, such that the alignment force causes the comb 114 to move downward further onto the housing 70 such that the orientation determiner engages the blade set 40 at least when the blade set is nearer to position ‘1’ than position ‘2’ shown in Figs. 19 and 20, respectively, so that the blade set 40 is urges into the locking orientation by contact with the comb 114). 
Regarding claim 11, Cutting discloses that the releasable attachment comb 114 comprises at least one spacing guard 114A configured to space the blade set 40 from a working surface when in operation (see Figs. 19 and 21; the guard element 114A is configured to space the blade set 40 from a 
Cutting fails to disclose that the mount has a hook, the hook having a longitudinal axis, and a mounting pivot, the hook being pivotably attached to the supporting frame by the mounting pivot, and the hook being configured to be attached to the housing of the hair cutting appliance, wherein the mounting pivot is located at the longitudinal axis as required by claim 1. Cutting also fails to disclose: that the hook has a sliding surface configured to cooperate with the sliding ramp surface, and wherein the sliding surface and the sliding ramp surface deflect the hook upon mounting the attachment comb such that a retaining surface of the hook engages the engagement surface as required by claim 5; that the mount is a hook that biases against the mounting contour when mounted to the hair cutting appliance as required by claim 6; and that the mount at the second end of the supporting frame is the hook as required by claim 11.
Fujimura teaches a comb 34 (see Fig. 16) having a mount 43 with a hook 42 (see Figs. 16 and 17), the hook 42 has a longitudinal axis (the longitudinal axis extending in a left-right direction along the plane of the page relative to Fig. 17 and passes through the pivot 46), a mounting pivot 46, the hook 42 being pivotably attached to a supporting frame (including sidewall 36) by the mounting pivot 46 (compare Figs. 16 and 17; see also col. 7, lines 49-56), and the hook 42 being configured to be attached to the housing of the hair cutting appliance (see the hook 42 being received in a contour 50 in Fig. 16), wherein the mounting pivot 46 is located at the longitudinal axis (as explained above, the longitudinal axis extends left-right relative to Fig. 16 and passes through the pivot 46). [Claim 1] Fujimura teaches Claim 5] The hook 42 biases against a mounting contour 50 when mounted to a hair cutting appliance (see Fig. 16 and col. 7, lines 56-62). The hook 42 is also configured to apply an alignment force to the housing when mounted to the hair cutting appliance because the ramped surfaces of the hook 42 and contour 50 engage each other under the biasing of the resilient lug 48, which produces a rightward force onto the comb 34 relative to Fig. 16. [Claim 6] The hook 42is located at a second end of the supporting frame opposite a first end having a guard element (see Fig. 16, where the hook 42 is at a right end of the frame and the comb 38 is at a left end of the frame; note that the broadest reasonable interpretation of an ‘end’ includes a region, not merely an extreme distal surface). [Claim 11] 
The comb of Cutting differs from the claimed comb by substitution of the mount having the pivotable hook as taught by Fujimura for the integral mount of Cutting. The substituted mount having the hook and its function of securing a comb to a hair cutting appliance are both taught by Fujimura. One of ordinary skill in the art could have substituted the mount having the pivotable hook of Fujimura for the mount of Cutting, and the results of this substitution would have been predictable because the KSR Rationale B – Simple substitution of one known, equivalent element for another to obtain predictable results. Moreover, this modification offers an advantage because Cutting’s mount suffers from a drawback where a user must push or pull the comb off the hair cutting appliance with sufficient force to ‘snap’ the mount out of the mounting contour on the housing. This ‘snapping’ can be sudden and unexpected, occasionally leading to the user’s hands moving apart suddenly and with unexpected force. The modification overcomes this drawback because the pivotable hook of the mount of Fujimura allows a user to press the hook to disengage the mount on the comb from the housing, such that no expected release of the comb occurs.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cutting in view of Fujimura as applied to claim 1 above, and further in view of US Pat. No. 1,359,031 to Coffman.
Regarding claim 9, Cutting, as modified, discloses that the releasable attachment comb 114 comprises an orientation determiner (a portion of element 114B of the comb 114 which underlies the element 114A relative to Fig. 22) configured to engage the blade set 40 (the orientation determiner of element 114B has a downward facing surface that contacts the blade set 40 as can be understood in Fig. 19 – the orientation determiner urges the blade set 40 toward position ‘2’ shown in Fig. 19 if the blade set 40 has an initial position counter-clockwise from that shown in Fig. 19) and to define the locking orientation of the blade set 40 and fix the blade set in the locking orientation in the hair trimming mode when the releasable attachment comb 114 is mounted to the housing (see Fig. 19, noting that the orientation determiner of element 114B is configured to engage the blade set 40 at least when the blade set is between positions 1 and 2 relative to Fig. 3, such that the blade set cannot rotate toward position ‘1’), and wherein the orientation determiner is configured to swivel the blade set 40 to rotate toward the housing 70 in response to attachment of the releasable attachment comb 114 to the housing 70 (see Fig. 19 – if the blade set 40 is positioned counter-clockwise from the position shown in Fig. 19, and the comb 114 is installed onto the housing, then the orientation determiner contacts the blade set 40 to swivel clockwise toward the housing 70).
Cutting, as modified, fails to disclose that the orientation determiner is configured to swivel the blade set against a blade set orientation biasing force applied by a biaser associated with the housing as required by claim 9. However, this feature would be met if Cutting, as modified, included a biaser that biases the blade set away from the housing.
Coffman, though, teaches a biaser 16 that biases a blade set 23 and 24 to be oriented longitudinally parallel to a longitudinal extension of the housing 6, such that the biaser 16 urges the blade set 23 and 24 to rotate away from a direction where the blade set 23 and 24 is nearer to being perpendicular to the housing 6 (see Fig. 1 and page 1, lines 53-64). The biaser is advantageous because it prevents the blade set from rotating freely, allowing a user to control the angle of the blade set depending on the force a user applies between his or her skin and the blade set.
Therefore, it would have been obvious to one of ordinary skill in the art to provide the appliance of Cutting, as modified, with a biaser that biases the blade set away from being perpendicular to the housing in view of the teachings of Coffman. This modification is advantageous because it prevents the blade set from freely rotating when the blade set is between positions ‘1’ and ‘2’ as disclosed by Cutting, as modified, which in turn allows a user to control the orientation of the blade set to whatever orientation is most comfortable – the spring helps retain the blade set at the desired orientation as balanced against the force between the blade set and the user’s skin. This modification makes the blade set of Cutting, as modified, more usable at positions between locations ‘1’ and ‘2’, thus allowing an operator more control over the orientation of the blade set when it is not in a set position ‘1’ or ‘2’. As a result of modifying Cutting, as modified, to include the biaser, the resulting device discloses that the . 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cutting in view of Fujimura as applied to claim 1 above, and further in view of US Pat. No. 6,276,060 B1 to Faulstich et al.
Regarding claim 10, Cutting, as modified, discloses that the hook is disengaged from a housing in response to pushing the comb  in a disengagement direction (relative to Fig. 16 of Fujimura, the hook 42 is disengaged when the comb 34 is pushed to the left due to the ramped surface of the hook 42 engaging a ramped surface of the contour 50 to produce a rotational movement of the hook 42 out of the contour), the disengagement direction being parallel to the supporting frame (see Fig. 16 of Fujimura, where the disengagement direction is a direction in which the comb is urged off the housing). 
Cutting, as modified, fails to disclose: that the attachment comb includes a handling tab, and wherein the handling tab is configured to receive a push in the disengagement direction as required by claim 10 (as explained in the preceding paragraph, a push in the disengagement direction of Cutting, as modified, cause the disengagement of the hook from the housing).
Faulstich teaches an attachment comb 12 (see Fig. 3) that includes a handling tab 19 extending from a supporting frame 18 (see Fig. 3). The handling tab 19 is configured to move the attachment comb 12 off the hair cutting appliance (see Figs. 2 and 3 and col. 4, lines 31-35). Faulstich teaches that the handling tab is advantageous in order to enhance a user’s grip on the attachment comb to facilitate mounting and dismounting of the comb onto the housing of the hair cutting appliance (see col. 4, lines 31-35).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the supporting frame of the attachment comb of Cutting, as modified, with a handling tab as taught by . 
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,505,404 B2 to Ullmann in view of US Pub. No. 2004/0006873 A1 to Cutting and US Pat. No. 4,581,822 to Fujimura.
Regarding claim 1, Ullmann discloses a hair cutting appliance (see Fig. 11) configured to be moved through hair in a moving direction to cut the hair (the moving direction can be either to the left or right along the plane of the page relative to Fig. 11), said hair cutting appliance comprising: 

a blade set (the clipper head S includes a blade set 3 and 4; see Fig. 6) configured to pivotably move during a shaving mode with respect to the housing 1 (see col. 6, lines 59-61) and be in a locking orientation during a hair trimming mode (this recitation describes a configuration of the blade set only, not any structure that retains the blade set in the locking orientation – indeed, as disclosed in the present application, the blade set is pivotable and only secured in the locking orientation once the comb is attached; under this interpretation, the blade set of Ullmann is equally configured to be in a locking orientation during a hair trimming mode so long as some other structure, such as a comb, is provided to retain the blade set in the locking orientation – as explained below, the comb of Ullmann as modified retains the blade set in the locking orientation); and 
a releasable attachment comb 15 configured to be coupled to the housing 1 in the hair trimming mode (see Fig. 1 and col. 4, lines 52-53) and, if the comb 15 is provided with an inner width that matches the distance between the front and rear walls 111 and 112, configured to fix the blade set in the locking orientation during the hair trimming mode (see annotated Fig. 12 below, which is annotated to show that the blade set has a width that is greater than the distance between the front and rear walls – if the comb is provided with an inner width that matches the distance between the front and rear walls 111 and 112, then the comb necessarily rotates the blade set into a locking orientation when the comb is installed onto the housing because the inner walls of the comb contact the blade set; compare the position of the blade set in Fig. 11 to the rotational position of the blade set in Fig. 7, where the blade set in Fig. 7 is sufficiently rotated such that the effective width of the blade set in the right-left direction is reduced to permit installation of the comb), the releasable attachment comb 15 comprising:
a supporting frame (the supporting frame including a sidewall of the comb).
 

    PNG
    media_image1.png
    757
    875
    media_image1.png
    Greyscale

Regarding claim 2, Ullmann discloses that the hair cutting appliance is configured for the blade set to be released from the locking orientation in response to removal of the releasable attachment comb from the housing 1 (this feature is met because there is no structure that holds the blade set in the locking orientation other than the comb, such that the blade set is free to pivot upon removing the comb).  
While Fig. 1 appears to show the comb being provided with an inner width that matches the distance between the front and rear walls of the housing, for the purposes of this rejection Ullmann is not considered as disclosing this feature. Therefore, Ullmann fails to explicitly disclose that that the comb is configured to fix the blade set in the locking orientation during the hair trimming mode as required by claim 1. Ullmann further fails to disclose  that the comb comprises a mount having a hook, claim 1.
First, Cutting teaches a comb SG1 (see Figs. 16-18) whose inner width matches the distance between front and rear walls of a housing (see Fig. 15 – note the dashed lines showing interior surfaces of the comb SG1, where the front and rear inner surfaces defined by the inner width of the comb SG1 are along the front and rear walls of the housing of the appliance). Cutting suggests that the comb should fit tightly on the housing, and that unwanted slippage should be avoided (see paragraph 127).
Therefore, it would have been obvious to one of ordinary skill in the art to configure the comb of Ullmann so that the inner width of the comb matches the distance between front and rear walls of the housing as taught by Cutting. This modification is advantageous because it helps prevent unwanted slippage of the comb, which is a known concern in view of the teachings of Cutting. The modification helps prevent unwanted slippage because the modification increases the amount of surface area in contact between the comb and the housing, noting that increasing the amount of surface area in contact increases the frictional retention forces of the comb onto the housing. Thus, this modification enhances the stability of the comb when installed on the housing and prevents unwanted slippage. Further, since the width of the blade set of Ullmann is greater than the width between the front and rear surfaces of the housing, this modification causes the comb of Ullmann, as modified, to contact the blade set when coupled to the housing in order to fix the blade set in a locking orientation during the hair trimming mode.
Second, Fujimura teaches a comb 34 having a mount 43 having a hook 42, and the hook 42 having a longitudinal axis (the axis extending in a left-right direction along the plane of the page through the shaft 46 relative to Fig. 17), and a mounting pivot 46, the hook 42 being rotatably attached to a 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the comb of Ullmann with the mount as taught by Fujimura and to provide the housing of Ullmann with the engaging portions of Fujimura in order to provide an engagement between the comb and housing that allows the comb to be moved to various preset positions to vary the length of hair that is cut. This modification is advantageous because hair length precision is important when cutting hair, and the modification allows the comb to be installed a known position with ease (e.g., prior to the modification, there is no structure that can be relied upon to ensure the comb is at the desired position; if a user removes the comb to clean it, then reinstalling the comb at the exact same position is challenging, whereas after the modification the comb can simply be installed at the exact same location by engaging the mount with the same contour in the housing). Moreover, this modification is advantageous because it enhances the strength of the connection between the comb and housing, thus further preventing any unwanted slippage. 
Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,505,404 B2 to Ullmann in view of US Pub. No. 2004/0006873 A1 to Cutting.
Regarding claim 12, Ullmann discloses a hair cutting appliance (see Fig. 11) configured to be moved through hair in a moving direction to cut the hair (the moving direction can be either to the left or right along the plane of the page relative to Fig. 11), said hair cutting appliance comprising: 

a blade set (the clipper head S includes a blade set 3 and 4; see Fig. 6) configured to pivotably move during a shaving mode with respect to the housing 1 (see col. 6, lines 59-61); and 
a releasable attachment comb 15 configured to be releasably coupled to the housing 1 in a hair trimming mode (see Fig. 1 and col. 4, lines 52-53) and, if the comb 15 is provided with an inner width that matches the distance between the front and rear walls 111 and 112, configured to fix the blade set in a locking orientation during the hair trimming mode when coupled to the housing 1 (see annotated Fig. 12 below, which is annotated to show that the blade set has a width that is greater than the distance between the front and rear walls – if the comb is provided with an inner width that matches the distance between the front and rear walls 111 and 112, then the comb necessarily rotates the blade set into a locking orientation when the comb is installed onto the housing because the inner walls of the comb contact the blade set; compare the position of the blade set in Fig. 11 to the rotational position of the blade set in Fig. 7, where the blade set in Fig. 7 is sufficiently rotated such that the effective width of the blade set in the right-left direction is reduced to permit installation of the comb), 
wherein the hair cutting appliance is configured for the blade set to be released from the locking orientation in response to removal of the releasable attachment comb 15 from the housing 1 (this feature is met because there is no structure that holds the blade set in the locking orientation other than the comb, such that the blade set is free to pivot upon removing the comb).  

    PNG
    media_image1.png
    757
    875
    media_image1.png
    Greyscale

While Fig. 1 appears to show the comb being provided with an inner width that matches the distance between the front and rear walls of the housing, for the purposes of this rejection Ullmann is not considered as disclosing this feature. Therefore, Ullmann fails to explicitly disclose that that the comb is configured to fix the blade set in a locking orientation during the hair trimming mode when coupled to the housing as required by claim 12. 
Cutting, though, teaches a comb SG1 (see Figs. 16-18) whose inner width matches the distance between front and rear walls of a housing (see Fig. 15 – note the dashed lines showing interior surfaces of the comb SG1, where the front and rear inner surfaces defined by the inner width of the comb SG1 are along the front and rear walls of the housing of the appliance). Cutting suggests that the comb should fit tightly on the housing, and that unwanted slippage should be avoided (see paragraph 127).

Regarding claim 14, Ullmann, as modified above, discloses that the releasable attachment comb 15 comprises an orientation determiner (the orientation determining including an interior surface of a front or rear wall of the comb, which interior surface abuts the blade set when the comb is installed onto the housing as explained above in regards to claim 12) configured to engage the blade set and to define the locking orientation of the blade set and fix the blade set in the locking orientation in the hair trimming mode when the releasable attachment comb is mounted to the housing (this feature is met for the reasons explained above in regards to claim 12 – the blade set has a greater width than the inner width of the comb, so that the inner surface of the comb contacts the blade set and rotates the blade set into the locking orientation as the comb is installed), wherein the hair cutting appliance comprises a swivel configured to couple the blade set to the housing 1 of the hair cutting appliance (the swivel including the yoke on opposing sides of the clipper head S that permits pivoting of the head S about axis Z; note that ‘configured to couple the blade set to the housing’ permits an indirect coupling with to attain the locking orientation during the hair trimming mode (the orientation determiner, including an inner surface of a sidewall of the comb, blocks the swivel from at least one perspective when the appliance is viewed from the exterior when the comb is installed on the housing).	
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ullmann in view of Cutting as applied to claim 12 above, and further in view of US Pat. No. 4,581,822 to Fujimura.
Regarding claim 13, Ullmann, as modified, discloses that the releasable attachment comb 15 comprises: a supporting frame (the supporting frame including a sidewall of the comb).
Ullmann, as modified, fails to disclose a mount having a hook, the hook having a longitudinal axis, and a mounting pivot, the hook being rotatably attached to the supporting frame by the mounting pivot, and the hook being configured to be attached to the housing of the hair cutting appliance, wherein the mounting pivot is located at the longitudinal axis as required by claim 13.
Fujimura teaches a comb 34 having a mount 43 having a hook 42, and the hook 42 having a longitudinal axis (the axis extending in a left-right direction along the plane of the page through the shaft 46 relative to Fig. 17), and a mounting pivot 46, the hook 42 being rotatably attached to a supporting frame (including sidewalls 36) by the mounting pivot 46 (compare Figs. 16 and 17 to see the rotational capability), and the hook 42 being configured to be attached to a housing of the hair cutting appliance (see Fig. 16), wherein the mounting pivot 46 is located at the longitudinal axis (as explained above, the longitudinal axis extending in a left-right direction along the plane of the page relative to Fig. 17 and passes through the pivot 46). Fujimura teaches that providing the comb with the mount and by providing the housing with engaging portions that engage the mount, the comb can be moved between various preset positions to vary the length of hair that is cut (see col. 7, line 63 to col. 8, line 7).
. 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimura in view of US Pat. No. 6,276,060 B1 to Faulstich et al.
Regarding claim 19,  Fujimura discloses that the hook 42 is configured to move to the disengagement position in response to pushing the comb 34 in a disengagement direction (a leftward direction relative to Fig. 16 – due to the angled surface on the bottom end of the hook, a counter-clockwise force is produced as the comb is urged to the left relative to Fig. 16), wherein the disengagement direction is parallel to the supporting frame (see Fig. 16, where the sidewall 36 extends left-right so that the left-right disengagement direction is parallel to the frame).
Fujimura, however, fails to disclose a handle tab extending from the supporting frame, the handling tab being configured to move the hook to the disengagement position as required by claim 19.  
Faulstich teaches an attachment comb 12 (see Fig. 3) that includes a handling tab 19 extending from a supporting frame 18 (see Fig. 3). The handling tab 19 is configured to move the attachment comb 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the supporting frame of the attachment comb of Fujimura with a handling tab as taught by Faulstich. This modification is advantageous because the handling tab enhances a user’s grip on the attachment comb, thus facilitating mounting and dismounting of the comb onto the housing of the hair cutting appliance. 
As explained previously, the hook of Fujimura disengages from the housing when the attachment comb is pushed along the housing by a user because a distal or bottom end of the hook engages a ramped mounting contour defined by the housing, with the ramp-shape of the contour causing the contour to urge the hook to rotate so that the hook disengages the contour of the housing. Upon modifying Fujimura to include the handling tab, the handling tab is configured to receive a user’s push urging the attachment comb to detach from the housing of the hair cutting appliance. As such, the handling tab of Fujimura, as modified, is configured to disengage the hook from the housing in response to pushing the handling tab in the disengagement direction – the force applied to the handling tab is in turn provided to the entire attachment comb (since the handling tab is integral with the attachment comb), such that as the comb slides along the housing of the hair cutting appliance, the hook moves along the ramp surface of the mounting contour to become rotated into disengagement from the mounting contour. As such, Fujimura, as modified, is configured to perform the functional recitations of claims 19. This interpretation appears consistent with the present application, where the inventive handling tab likewise does not directly interact with the hook to disengage the hook from the housing. 


Allowable Subject Matter
Claim 8 is allowed. Claim 8 requires that the orientation determining portion of the releasable attachment comb is configured to swivel the blade set against a swivel limit stop associated with the housing in response to attachment of the releasable attachment comb to the housing. Considering the disclosure of Cutting, which is the most pertinent known reference in regards to this feature, Cutting does not explicitly disclose that the releasable attachment comb moves the blade set all the way into position ‘2’ as shown in Fig. 19. Even if the element “54” of Cutting is considered as a swivel limit stop, the blade set must be moved into position ‘2’ in order for the blade set to be swiveled to the element “54”. Therefore, even if element “54” of Cutting were considered as a swivel limit stop, the orientation determining portion of Cutting is not disclosed as swiveling the blade set against the element “54” because Cutting does not teach that the orientation determining portion moves the blade set all the way to position ‘2’. As such, claim 8 is distinguishable over Cutting. 
Response to Arguments
Applicant’s arguments (see the Remarks filed 21 January 2022) at pages 14-17 with respect to claim(s) 1, 13, and 15 related to the mount having a hook and a pivot located at a longitudinal axis of the hook  have been considered but are moot because the new ground of rejection relies on the newly cited Fujimura reference for features related to the mount including the hook and the pivot. Since the Applicant’s arguments do not address the Fujimura reference, the arguments are moot.
Further, Applicant's arguments at pages 17-20 of the Remarks against the modification of the Clark reference have been fully considered but they are moot because they are not against any combination of references relied upon in the present rejection. Moreover, the examiner addressed the arguments related to claim 12 in the Advisory Action mailed 31 January 2022, explaining why these arguments are not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 54-143372 to Matsushita Electric Works Ltd discloses a mount having a hook and a pivot, where a longitudinal axis of the hook passes through the pivot (see Fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724